Case: 20-20279     Document: 00516101446         Page: 1     Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-20279                        November 19, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Christopher Dale Harvey,

                                                           Plaintiff—Appellant,

                                       versus

   Greg Abbott, Attorney General, State of Texas; Dan Patrick,
   Lieutenant Governor of Texas; Bryan Collier, Executive Director of the
   Texas Department of Criminal Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4787


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Christopher Dale Harvey, Texas prisoner # 1925365, appeals from the
   district court’s dismissal without prejudice of his 42 U.S.C. § 1983 complaint
   for lack of subject matter jurisdiction. In his complaint, Harvey challenged


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20279      Document: 00516101446          Page: 2   Date Filed: 11/19/2021




                                    No. 20-20279


   the constitutionality of Texas Government Code § 508.149(b) and (d), which
   relate to an inmate’s release on mandatory supervision. The district court
   granted the defendants’ motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(1) because Harvey failed to establish that he had met the
   time qualification requirement for eligibility for mandatory supervision
   pursuant to Texas Government Code § 508.147(a).
          We review the district court’s dismissal de novo. See Ramming v.
   United States, 281 F.3d 158, 161 (5th Cir. 2001). Harvey conceded that he did
   not meet the time qualification requirement for mandatory supervision under
   § 508.147(a) at the time he filed his lawsuit. Although he alleges that he met
   the time qualification requirement during the pendency of this appeal,
   standing is assessed at the time the lawsuit is filed. See Carney v. Adams, 141
   S. Ct. 493, 499 (2020). Because the district court correctly dismissed
   Harvey’s lawsuit without prejudice on this basis, we AFFIRM the district
   court’s judgment. In light of that conclusion, we DENY Harvey’s motions
   for appointment of counsel, for extraordinary relief, and to expedite this
   appeal.




                                         2